MEMORANDUM **
Martin Angeles Baltazar, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), and we deny the petition for review.
The agency did not abuse its discretion in denying Baltazar’s motion to reopen because the doctor’s note he provided was insufficient to establish “exceptional circumstances.” See id. at 892.
Baltazar’s contention that the agency violated due process by disregarding evidence is not supported by the record. *91Contrary to Baltazar’s contention, the BIA provided a reasoned explanation for its decision. See Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.